COUNTERPATH CORPORATION BOX 95, ONE BENTALL CENTRE 300 - VANCOUVERBCV7X 1M3 October 21, 2011 BY EDGAR Attention: Matthew Crispino – Staff Attorney U.S. Securities and Exchange Commission Washington, D.C. Dear Mr. Crispino: RE:CounterPath Corporation Registration Statement on Form S-1 Filed September 8, 2011 File No. 333-176731 In connection with your letter of September 23, 2011 with respect to the registration statement on Form S-1 (the“FormS-1”) filed by CounterPath Corporation (the“Company”) on September 8, 2011, the Company acknowledges and confirms that: 1. should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; 2. the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and 3. the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We trust you find the foregoing to be in order.Should you have any questions please do not hesitate to contact the undersigned. Yours truly, COUNTERPATH CORPORATION Per:/s/ David Karp David Karp, Chief Financial Officer
